Exhibit 10.06

(Officers)

 

January 26, 2004

 

Re:                               Restricted Share Right Grant

 

Dear                            :

 

Pursuant to the WellPoint Health Networks Inc. 1999 Stock Incentive Plan (the
“Stock Incentive Plan”), WellPoint Health Networks Inc. (the “Company”) hereby
grants you                           (        ) restricted share rights (“share
rights”) with respect to its Common Stock (“Common Stock”).  The Company has
placed these share rights in account maintained on your behalf in the WellPoint
Common Stock Fund of the Comprehensive Executive Non-Qualified Retirement Plan
(the “Deferred Compensation Plan,” and with the Stock Incentive Plan, the
“Plans”).  These share rights are granted to you in accordance with the
restrictions, terms and conditions hereinafter set forth and are in all respects
limited and conditioned by the provisions of the Plans.

 

1.                                       Each share right entitles you to
receive one share of Common Stock on the date that the share rights vest in
accordance with paragraph 2 (the “Vesting Date”).  Subject to any election that
you may make under the Deferred Compensation Plan to defer receipt of the
shares, a certificate representing the shares of Common Stock will be issued
without restriction on or as soon as practicable following the Vesting Date of
the share right, provided that such share right has not been terminated or
canceled before such date in accordance with the provisions hereinafter set
forth.  Under the terms of the Deferred Compensation Plan as currently in
effect, any distribution of shares following a vesting may occur in the form of
shares of Common Stock or cash, at the Company’s discretion.

 

2.                                       Your share rights will vest in
installments of           ,            and            shares on [DATE 1], [DATE
2], and [DATE 3], respectively, provided, in each case, that you remain employed
with the Company through such date.  However, all of your

outstanding share rights, to the extent not previously vested or canceled, will
immediately vest in full (a) upon a Change in Control, (b) termination of your
employment by reason of death or Permanent Disability or (c) termination of your
employment by reason of an Involuntary Termination or Constructive Termination
within thirty-six (36) months following a Corporate Transaction.  Except as
provided in the previous sentence, if you terminate employment with the Company
for any reason before [DATE 3] (other than as a result of Retirement), any share
right held by you that has not vested before the date of your termination of
employment will be canceled automatically and will no longer be outstanding and
no shares of Common Stock will be issued hereunder.  If

 

--------------------------------------------------------------------------------


 

you terminate employment as a result of Retirement, any unvested share rights
represented hereby shall continue to vest as set forth in the first sentence of
this paragraph.

 

For purposes of this letter agreement:

 

“Change in Control” means

 

(i)                                     The acquisition, directly or indirectly
by any person or related group of persons (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), but
other than the Company or a person that directly or indirectly controls, is
controlled by, or is under, control with the Company, of beneficial ownership
(as defined in Rule 13d-3 of the Exchange Act) of securities of the Company that
result in such person or related group of persons beneficially owning securities
representing 40% or more of the combined voting power of the Company’s
then-outstanding securities;

 

(ii)                                  A merger or consolidation to which the
Company is a party, if (A) the beneficial owners of the Company’s securities
immediately before the transaction, do not, immediately after the transaction,
have beneficial ownership of securities of the surviving entity or parent
thereof representing at least 50% of the combined voting power of the
then-outstanding securities of the surviving entity or parent, and (B) the
directors of WellPoint immediately prior to consummation of the transaction do
not constitute at least a majority of the board of directors of the surviving
entity or parent upon consummation of the transaction (for this purpose, any
change in director composition that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction);

 

(iii)                               A change in the composition of the Board of
Directors of the Company (the “Board”) over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (a) who were still in office at the time the Board approved such election
or nomination; or

 

(iv)                              The sale, transfer or other disposition of all
or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company unless (A) the beneficial owners of the Company’s
securities immediately before the transaction have, immediately after the
transaction, beneficial ownership of securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Company’s assets or (B) the directors of WellPoint immediately prior to
consummation of the transaction constitute a

 

2

--------------------------------------------------------------------------------


 

majority of the board of directors of the entity acquiring WellPoint’s assets
after consummation of the transaction (for this purpose, any change in director
composition that is anticipated or pursuant to an understanding or agreement in
connection with a transaction will be deemed to have occurred at the time of the
transaction).

 

“Constructive Termination” means one or more of the following:

 

(i)                                     A material reduction in your duties,
responsibilities, status, reporting responsibilities, titles or offices that you
had with the Company and its affiliates immediately before such reduction;

 

(ii)                                  Reduction by more than 10% of the total
annual cash compensation (including base salary and target bonuses) that you
were eligible to receive from the Company and its affiliates immediately before
the reduction except a reduction that both (a) is consistent with an
across-the-board reduction in the salaries of senior officers of the Company and
(b) is not implemented on or after, or in contemplation of, a Corporate
Transaction;

 

(iii)                             A change in your principal place of employment
such that your one-way commute would be increased by more than 35 miles;

 

(iv)                              A requirement that you spend an average of two
or more days per week at a place of employment other than your principal place
of employment if the average ground commute to such additional place of
employment from your primary residence, during normal commute hours, is longer
than two hours; provided that you have not, in advance and in writing, agreed to
such requirement in connection with assuming or retaining a specific position;
or

 

(v)                                 The failure of any successor to the Company
by merger, consolidation or acquisition of all or substantially all of the
business of the Company to assume the Company’s obligations under any severance
plan, arrangement or agreement (including one relating to a control or other
corporate transaction) applicable to you.

 

However, a Constructive Termination will not be deemed to have occurred unless
(A) within sixty (60) days of the occurrence that you deem to be a Constructive
Termination, you notify the Company in writing that you have experienced a
Constructive Termination, which notice describes the event that you believe
constitutes a Constructive Termination, (B) the Company has not, within fifteen
(15) days of receipt of such notice, corrected the circumstance that would
otherwise result in a Constructive Termination, and (C) you terminate your
employment within ninety (90) days of such 15-day period.

 

“Corporate Transaction” means:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The acquisition, directly or indirectly
by any person or related group of persons (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), but other than the Company or a person
that directly or indirectly controls, is controlled by, or is under, control
with the Company, of beneficial ownership (as defined in Rule 13d-3 of the
Exchange Act) of securities of the Company that results in such person or
related group of persons beneficially owning securities representing 40% or more
of the combined voting power of the Company’s then-outstanding securities;

 

(ii)                                  A merger, recapitalization, consolidation
or similar transaction to which the Company is a party or the sale, transfer or
other disposition of all or substantially all of the Company’s assets if, in
either case, the beneficial owners of the Company’s securities immediately
before the transaction do not have, immediately after the transaction,
beneficial ownership of securities representing at least 60% of the combined
voting power of the then-outstanding securities of the surviving entity or the
entity acquiring the Company’s assets, as the case may be, or a parent thereof;
or

 

(iii)                               A merger, recapitalization, consolidation or
similar transaction to which the Company is a party or the sale, transfer or
other disposition of all or substantially all of the Company’s assets if, in
either case, the directors of the Company immediately prior to consummation of
the transaction do not, upon consummation of the transaction, constitute at
least a majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in director composition that is anticipated or pursuant
to an understanding or agreement in connection with a transaction will be deemed
to have occurred at the time of the transaction).

 

“Involuntary Termination” means a termination of your employment initiated by
the Company or an affiliate other than (i) Termination for Cause, (ii)
termination due to your Permanent Disability or Retirement, or (iii) termination
due to your death.  It shall also be considered an Involuntary Termination if
you resign in lieu of discharge from employment by mutual agreement between you
and the Company.

 

“Permanent Disability” means your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or has lasted or can be expected to last
for a continuous period of twelve (12) months or more.

 

“Retirement” means termination of employment with the Company or any subsidiary
on or after attainment of age 65 or attainment of age 55 with 10 years of
service.

 

4

--------------------------------------------------------------------------------


 

“Termination for Cause” means termination of your employment by reason of (i)
your willful engagement in gross misconduct injurious to the Company or your
commission of any act of gross negligence or malfeasance with respect to your
duties incident to your employment; (ii) your willful failure to attend to the
material duties assigned to you by your supervisor; (iii) your commission of any
act of fraud, embezzlement or dishonesty against the Company or any affiliate
thereof, or (iv) your conviction for any criminal offense involving fraud or
dishonesty or any similar conduct which is injurious to the reputation of the
Company.

 

3.                                       The issuance of shares of Common Stock
under vested share rights (or the distribution of shares or cash to you from the
Deferred Compensation Plan) is subject to satisfaction of all tax withholding
obligations with respect to such shares.  In order to satisfy all such tax
withholding obligations, at your discretion the number of shares of Common Stock
which you would otherwise be entitled to receive on any Vesting Date may be
reduced by that number of shares which, as of that date, has an aggregate Fair
Market Value (as defined in the Stock Incentive Plan) equal to the total amount
of tax withholding obligations applicable to the shares issuable on that date.

 

4.                                       Your share rights hereunder may not be
sold, assigned, transferred, alienated, subject to garnishment or otherwise
encumbered in any manner other than by transfer, to the extent provided above,
by will or the laws of descent and distribution.  In the event of your death
before the issuance of shares of Common Stock under your share rights, any
shares issuable thereunder by reason of your death will pass pursuant to your
will or by the laws of descent and distribution.

 

5.                                       The issuance of shares of Common Stock
hereunder is subject to the procurement by the Company of all approvals and
permits required by regulatory authorities having jurisdiction over the share
rights and stock to be issued hereunder.  The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance of any Common Stock hereunder will relieve the
Company of any liability with respect to the non-issuance of the Common Stock as
to which such approval is not obtained.  The Company, however, will use its best
efforts to obtain all such approvals.

 

6.                                       If any change is made to the Common
Stock issuable hereunder by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without receipt of
consideration, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) will make appropriate adjustments to such
share rights to prevent the enlargement or dilution of your rights thereunder.

 

7.                                       Neither you nor, in the event of your
death, your beneficiary will have any rights as a shareholder with respect to
the shares of Common Stock issuable hereunder until you have been issued a stock
certificate for such shares.  It is the intention of the parties that the
Company’s obligations under your share rights are unfunded for purposes of the
Internal

 

5

--------------------------------------------------------------------------------


 

Revenue Code and that the Employee Retirement Income Security Act of 1974 does
not apply to your share rights.

 

8.                                       The Compensation Committee, may, in its
discretion, modify or waive any or all of the terms, conditions or restrictions
hereof, provided, however, that no such modification or waiver may, without your
or, if applicable, your beneficiary’s consent, adversely affect the rights of
you of your beneficiary hereunder.

 

9.                                       The Compensation Committee has full
authority to administer the Plans, including authority to interpret and construe
any provision thereof and hereof and to adopt such rules and regulations for
administering the Plans as it may deem necessary.  Decisions of the Compensation
Committee are final and binding on all persons who have an interest in the
Plans.

 

10.                                 This agreement does not constitute a
contract of employment.  Neither the grant of this share right, nor any action
taken under the terms of this share right or the Plans, nor any provision of
this share right or the Plans will be construed to grant you the right to remain
in the employ of the Company (or any subsidiary or parent of the Company) for
any period of specific duration, and the Company (or any subsidiary or parent of
the Company retaining your services) may terminate your employment at any time
and for any reason, with or without cause.  However, nothing contained in this
share right or the Plans will affect any contractual rights you may have
pursuant to a written employment agreement, duly executed on behalf of the
Company.

 

 

Very truly yours,

 

 

 

 

 

WellPoint Health Networks Inc.

 

 

 

 

 

By:

 

 

 

6

--------------------------------------------------------------------------------